Citation Nr: 1045404	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) currently 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado which granted service connection for PTSD and 
assigned an initial 50 percent evaluation. 

In August 2010, a Board hearing was held before the undersigned 
and the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary because the record indicates that the 
Veteran's disability may have gotten worse. 

The most recent VA examination was in December 2008 at which time 
the Veteran was found to have no panic attacks, no suicidal 
ideation and maintained minimal hygiene.  Since then, in May 2009 
and May 2010 letters from the Veteran's wife, she stated his 
condition had gotten worse.  She reported he has angry outbursts 
severe enough that she has to call the police to stop him from 
breaking things in the house and from threatening her.  She 
observed his nightmares multiple times a week and reported that 
she has to stay on him to maintain his hygiene.  Additionally, at 
the hearing of August 2010 the Veteran testified that he 
currently has panic attacks and suicidal ideation. 

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  As such, an examination is needed to 
determine the Veteran's current disability picture. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all VA medical treatment records from 
December 2008 to the present for treatment 
of PTSD.

2. After the above development has been 
completed, schedule the appellant for a VA 
examination to determine the severity of 
his PTSD.  All appropriate testing should 
be carried out, to include a comprehensive 
mental status examination that addresses:

(a) Whether the appellant has any 
impairment of thinking or cognition, 
communication, orientation, insight, 
judgment, or memory;

(b) Whether he has any psychotic symptoms 
such as delusions or hallucinations; 
whether he presents a persistent danger of 
hurting himself or others;

(c) Whether he has intermittent inability 
to perform the activities of daily living 
(including maintenance of minimal personal 
hygiene).

Also, the examiner should assign a GAF 
score and indicate the basis for the 
assigned score. The claim file must be 
made available to the examiner for their 
review.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



